1

2

3                                UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                   ***

6     JOHN QUINTERO,                                      Case No. 3:16-cv-00673-MMD-CBC

7                                      Plaintiff,                    ORDER
                v.
8
      CONNIE BISBEE, et al.,
9
                                  Defendants.
10

11     I.   INTRODUCTION

12          Pro se Plaintiff John Quintero, currently incarcerated and in the custody of the

13   Nevada Department of Corrections (“NDOC”), alleges violations of his constitutional rights

14   under 42 U.S.C. § 1983 against correctional facility and parole board employees and

15   officials generally arising from a parole board’s decision to deny him parole. Before the

16   Court are two Reports and Recommendations (“R&Rs” or “Recommendations”) of United

17   States Magistrate Judge Carla B. Carry (ECF Nos. 114 (“First R&R”), 116 (“Second R&R)).

18   Plaintiff filed an objection to Judge Carry’s Recommendations.1 (ECF No. 117.) As further

19   explained below, the Court will overrule Plaintiff’s objection because the Court agrees with

20   Judge Carry’s analysis of the underlying motions, and will fully adopt the R&Rs, resolving

21   this case in Defendants’ favor.

22    II.   BACKGROUND

23          The Court incorporates by reference Judge Carry’s recitation of the factual

24   background of this case (see, e.g., ECF No. 116 at 1-2), and does not recite it here.2 As

25

26          1
                The Court also reviewed Defendants’ responses. (ECF Nos. 118, 121.)
27          2
             In both R&Rs Judge Carry refers to ECF No. 21 when she cites to Plaintiff’s
28   operative complaint, but the operative complaint is ECF No. 56. ECF No. 21 is Plaintiff’s
     motion for leave to file an amended complaint. Having reviewed Plaintiff’s operative
1    relevant to Plaintiff’s objection, Judge Carry issued two R&Rs primarily directed at two

2    underlying motions, which also denied, mostly as moot, a number of other pending

3    motions, in light of her decision to recommend granting those two primary underlying

4    motions. The First R&R focuses on a motion to dismiss filed by a group of Defendants that

5    refer to themselves as the “Parole Board and DPS Defendants,” consisting of Shawn

6    Arruti, Connie Bisbee, Darla Foley, Ed Gray, Natalie Wood, and James Wright. (ECF No.

7    62 at 1; see also ECF No. 114.) The Second R&R focuses on a motion for summary

8    judgment filed by a group of Defendants that refer to themselves as the “NDOC

9    Defendants,” consisting of Adam Laxalt, Joe Prieto, David Tristan, Dwayne Deal, and

10   James Dzurenda. (ECF No. 77 at 1; see also ECF No. 116.)

11          A.     Plaintiff’s Claims

12          Following screening and motion practice on Plaintiff’s motion to amend his

13   complaint, the Court allowed six of Plaintiff’s claims to proceed. (ECF Nos. 4, 42, 55, 56

14   (the “Complaint”).) The Court briefly describes those claims here.

15          Three of the six claims are due process claims. Count I and Count V both challenge

16   Plaintiff’s inability to contest the factual content of a presentence investigation report

17   (“PSI”) prepared before sentencing in Plaintiff’s underlying criminal case during the parole

18   process, which the parole board partially relied on in denying parole to Plaintiff. (ECF Nos.

19   4 at 4-5, 42 at 4-5, 55 at 8.) Count I is a procedural due process challenge, and Count V

20   is a substantive due process challenge. (ECF Nos. 42 at 4-5, 6-9, 55 at 6.) Count VI

21   asserts that Defendants Bisbee and Gray violated Plaintiff’s Fourteenth Amendment due

22   process rights by using an “increasingly more serious aggravator [meaning a reason for

23   denying parole that Plaintiff’s crimes became increasingly more serious over time]

24   resulting in the denial of Plaintiff’s parole.” (ECF No. 42 at 9 (internal quotation marks

25   omitted).)

26

27   complaint in detail, the Court construes Judge Carry’s references to ECF No. 21 as
     references to ECF No. 56.
28

                                                  2
1           One of Plaintiff’s claims is a state law claim. In Count II, Plaintiff alleges that

2    Defendant Parole Commissioner Bisbee created an administrative regulation, NAC §

3    213.516, which exceeded the scope of her rulemaking authority under NRS § 209.341.

4    (ECF No. 56 at 10.) NAC § 213.516 provides that the parole board will begin making its

5    determination as to whether someone is entitled to parole using a matrix that considers

6    both the severity level assigned to the crime pursuant to NAC § 213.512 and the

7    incarcerated person’s likelihood of re-offense determined pursuant to NAC § 213.514. See

8    NAC § 213.516.

9           Plaintiff’s two other claims are First Amendment challenges to the factors NDOC

10   considers when making parole decisions. Count III alleges a First Amendment

11   establishment clause violation—that the administrative regulations governing NDOC’s

12   parole decisions effectively prioritize secular programming over religious programming,

13   and thus discourage incarcerated people from exercising their religion, because

14   participation in programming that does not include religious services counts as a positive

15   factor weighing in favor of an incarcerated person being released on parole. (ECF No. 42

16   at 5.) Count IV alleges a First Amendment free exercise clause violation focused on the

17   NDOC’s Sexual Treatment of Offenders in Prison (“STOP”) program. (Id. at 6; see also

18   ECF No. 4 at 8-9.) Plaintiff alleges that it is more likely he would have been granted parole

19   if he had completed this program. (ECF No. 56 at 15-16.) However, Plaintiff refused to

20   participate in it because he believes it is repugnant to his Catholic faith. (Id.) Plaintiff

21   essentially explains that the STOP program requires participants to discuss their past

22   sexual abuse of others in a group therapy session, whereas he understands confession

23   to be a private exchange between one person and a priest. (Id.) Plaintiff therefore argues

24   this program burdens his free exercise of Catholicism because he would have to

25   participate in group therapy sessions to complete the program and receive the favorable

26   consideration such completion would entail upon consideration for parole.3 (Id.)

27
            3
            As to both of these claims, Plaintiff expresses frustration that NDOC prioritizes
28   evidence-based rehabilitative programming over religion, making the basically
                                                  3
1           B.     Judge Carry’s R&Rs

2           As mentioned, Judge Carry’s First R&R and Second R&R are very similar. They

3    are structured in mostly the same way, and rely on overlapping legal reasoning to reach

4    the ultimate recommendation that the Court should dismiss all of Plaintiff’s claims or

5    otherwise resolve this case by granting summary judgment in Defendants’ favor.4 The

6    Court briefly summarizes the reasoning of Judge Carry’s R&Rs below.

7           First, Judge Carry found that all of Plaintiff’s claims are barred to the extent he

8    seeks money damages resulting from his confinement by the doctrine expressed in Heck

9    v. Humphrey, 512 U.S. 477 (1994), and its progeny (the “Heck bar”). (ECF Nos. 114 at 3-

10   5, 116 at 4-6.) She reached this conclusion because she found Plaintiff would obtain

11   immediate or earlier release from confinement were he to succeed in obtaining the relief

12   he seeks in this case—damages along with an injunction requiring a new parole hearing,

13   and the imposition of new parole procedures on NDOC intended to make it more likely for

14   Plaintiff to be released on parole. (ECF Nos. 114 at 4-5, 116 at 4-6.) Second, Judge Carry

15   generally found that Plaintiff cannot state a claim for a due process violation because he

16   cannot, as a matter of law, establish a protected liberty interest in parole under either

17   federal or Nevada law. (ECF Nos. 114 at 5-6, 116 at 6-7.)

18          As to Plaintiff’s First Amendment claims, Judge Carry found that the challenged

19   practices did not constitute substantial burdens on the exercise of Plaintiff’s religion

20   sufficient to state a claim. (ECF Nos. 114 at 7-8,116 at 7-10.) In addition, as to Plaintiff’s

21   free exercise clause claim, Judge Carry found that the STOP program did not substantially

22
     philosophical argument that science is just another type of religion—equally unbelievable
23   to those, like him, who do not believe. (ECF No. 117 at 22-24.)
24          4
             Two sections of the First R&R are not mirrored in the Second R&R, because they
     both relate only to the Parole Board and DPS Defendants. Specifically, Judge Carry
25   recommends dismissal of Plaintiff’s claim that Defendant Bisbee exceeded her rulemaking
     authority in implementing NAC § 213.516 because Bisbee was explicitly given authority to
26   implement NAC § 213.516 in NRS § 213.10855—not the inapplicable NRS § 209.341
     upon which Plaintiff’s claim is based. (ECF No. 114 at 6-7.) In addition, Judge Carry
27   recommends dismissal of all Parole Board and DPS Defendants on the alternative basis
     they are entitled to quasi-judicial immunity because Plaintiff’s allegations against them
28   focus on his parole hearing and the decisions made at that hearing. (Id. at 8-9.)
                                                   4
1    burden the exercise of Plaintiff’s religion because it is voluntary, nonreligious, and he was

2    not denied parole because he declined to participate in it. (ECF No. 116 at 8.) Further,

3    Judge Carry made the alternative finding that the STOP program was constitutionally

4    permissible even if it substantially burdened Plaintiff’s religious exercise because it had a

5    rational connection to a legitimate penological interest—preventing recidivism in sex

6    offenders. (Id. at 8-9.)

7           Finally, because there is no right to parole in Nevada, and therefore there could be

8    no violation of Plaintiff’s constitutional rights even if Plaintiff could establish all of his

9    alleged violations, Judge Carry found that all Defendants are entitled to qualified immunity.

10   (ECF Nos. 114 at 9-10, 116 at 10-11.) This finding provides an alternative basis for Judge

11   Carry’s recommendation that the Parole Board and DPS Defendants’ motion to dismiss

12   be granted, along with the NDOC Defendants’ motion for summary judgment.

13   III.   LEGAL STANDARDS

14          A.     Review of the Magistrate Judge’s Recommendations

15          This Court “may accept, reject, or modify, in whole or in part, the findings or

16   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

17   timely objects to a magistrate judge’s report and recommendation, then the Court is

18   required to “make a de novo determination of those portions of the [report and

19   recommendation] to which objection is made.” Id. Because of Plaintiff’s objection to the

20   R&Rs, the Court has undertaken a de novo review of both R&Rs, including the underlying

21   briefs relating to the two key pending motions.

22          B.     12(b)(6) Motion to Dismiss Standard

23          A court may dismiss a plaintiff’s complaint for “failure to state a claim upon which

24   relief can be granted.” Fed. R. Civ. P. 12(b)(6). A properly pled complaint must provide “a

25   short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

26   R. Civ. P. 8(a)(2); see also Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While

27   Rule 8 does not require detailed factual allegations, it demands more than “labels and

28   conclusions” or a “formulaic recitation of the elements of a cause of action.” Ashcroft v.

                                                   5
1    Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 555). “Factual allegations

2    must be enough to rise above the speculative level.” Twombly, 550 U.S. at 555. Thus, to

3    survive a motion to dismiss, a complaint must contain sufficient factual matter to “state a

4    claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (internal citation omitted).

5           In Iqbal, the Supreme Court clarified the two-step approach district courts are to

6    apply when considering motions to dismiss. First, a district court must accept as true all

7    well-pled factual allegations in the complaint; however, legal conclusions are not entitled

8    to the assumption of truth. See id. at 678-79. Mere recitals of the elements of a cause of

9    action, supported only by conclusory statements, do not suffice. See id. at 678. Second,

10   a district court must consider whether the factual allegations in the complaint allege a

11   plausible claim for relief. See id. at 679. A claim is facially plausible when the plaintiff’s

12   complaint alleges facts that allow a court to draw a reasonable inference that the

13   defendant is liable for the alleged misconduct. See id. at 678. Where the complaint does

14   not permit the court to infer more than the mere possibility of misconduct, the complaint

15   has “alleged—but it has not show[n]—that the pleader is entitled to relief.” Id. at 679

16   (internal quotation marks omitted). When the claims in a complaint have not crossed the

17   line from conceivable to plausible, the complaint must be dismissed. See Twombly, 550

18   U.S. at 570.

19          C.      Summary Judgment Standard

20          “The purpose of summary judgment is to avoid unnecessary trials when there is no

21   dispute as to the facts before the court.” Nw. Motorcycle Ass’n v. U.S. Dep’t of Agric., 18

22   F.3d 1468, 1471 (9th Cir. 1994). Summary judgment is appropriate when the pleadings,

23   the discovery and disclosure materials on file, and any affidavits “show there is no genuine

24   issue as to any material fact and that the movant is entitled to judgment as a matter of

25   law.” Celotex Corp. v. Catrett, 477 U.S. 317, 330 (1986). An issue is “genuine” if there is

26   a sufficient evidentiary basis on which a reasonable fact-finder could find for the

27   nonmoving party and a dispute is “material” if it could affect the outcome of the suit under

28   the governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986). Where

                                                     6
1    reasonable minds could differ on the material facts at issue, however, summary judgment

2    is not appropriate. See id. at 250-51. “The amount of evidence necessary to raise a

3    genuine issue of material fact is enough ‘to require a jury or judge to resolve the parties’

4    differing versions of the truth at trial.’” Aydin Corp. v. Loral Corp., 718 F.2d 897, 902 (9th

5    Cir. 1983) (quoting First Nat’l Bank v. Cities Service Co., 391 U.S. 253, 288-89 (1968)). In

6    evaluating a summary judgment motion, a court views all facts and draws all inferences in

7    the light most favorable to the nonmoving party. See Kaiser Cement Corp. v. Fishbach &

8    Moore, Inc., 793 F.2d 1100, 1103 (9th Cir. 1986).

9           The moving party bears the burden of showing that there are no genuine issues of

10   material fact. See Zoslaw v. MCA Distrib. Corp., 693 F.2d 870, 883 (9th Cir. 1982). Once

11   the moving party satisfies Rule 56’s requirements, the burden shifts to the party resisting

12   the motion to “set forth specific facts showing that there is a genuine issue for trial.”

13   Anderson, 477 U.S. at 256. The nonmoving party “may not rely on denials in the pleadings

14   but must produce specific evidence, through affidavits or admissible discovery material, to

15   show that the dispute exists,” Bhan v. NME Hosps., Inc., 929 F.2d 1404, 1409 (9th Cir.

16   1991), and “must do more than simply show that there is some metaphysical doubt as to

17   the material facts.” Orr v. Bank of Am., 285 F.3d 764, 783 (9th Cir. 2002) (quoting

18   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). “The mere

19   existence of a scintilla of evidence in support of the plaintiff’s position will be insufficient.”

20   Anderson, 477 U.S. at 252.

21   IV.    DISCUSSION

22          Following a de novo review of the R&Rs, relevant briefs, and other records in this

23   case, the Court finds good cause to accept and adopt Judge Carry’s R&Rs in full. The

24   Court addresses below Plaintiff’s objection after first addressing the preliminary matter of

25   Plaintiff’s unauthorized reply briefs.

26          A.     Plaintiff’s Reply Briefs

27          Plaintiff has filed reply briefs (ECF Nos. 122, 123) where none are permitted without

28   the Court’s leave. See LR IB 3-2(a) (“Replies [in support of objections] will be allowed only

                                                     7
1    with leave of court.”). Because Plaintiff filed replies in support of his objection in violation

2    of LR IB 3-2(a), and the Court moreover finds these replies to be unnecessary given the

3    opportunities Plaintiff has had to brief these issues, the Court will strike these reply briefs.

4    (ECF Nos. 122, 123.) The Court advises Plaintiff to refrain from filing reply briefs where

5    none are permitted by the Court’s local rules.

6           B.     Plaintiff’s Objection and the R&Rs

7           The majority of Plaintiff’s arguments in his objection (ECF No. 117) are too frivolous

8    to merit discussion here.5 But the Court will briefly address Plaintiff’s contention that Judge

9    Carry improperly converted the Parole Board and DPS Defendants’ motion to dismiss into

10   a motion for summary judgment without first giving him the requisite notice. (Id. at 3-4.)

11   The Court is unpersuaded Judge Carry impermissibly made such a conversion. The First

12   R&R cites to Plaintiff’s Complaint, appears to take the facts in it as true, and rests its

13   recommendations on conclusions of law. (ECF No. 114.) Thus, it appears to the Court that

14   Judge Carry treated the motion to dismiss under Rule 12(b)(6)’s standard and did not

15   convert it into a motion for summary judgment. The Court also agrees with the Parole

16   Board and DPS Defendants that Plaintiff is not prejudiced by dismissal here because

17   discovery would not help him—his claims fail as a matter of law. (ECF No. 118 at 3.)

18          In general, the Court is persuaded to adopt Judge Carry’s R&Rs because it agrees

19   with her key decisions therein. First, Plaintiff’s claims are Heck-barred to the extent he

20   seeks damages or the remedy he seeks is based on seeking an earlier release from

21   confinement in challenging the parole board’s decisions.6 (ECF Nos. 114 at 4-5, 116 at 5-

22
            5
             For example, Plaintiff objects to the fact that Judge Carry’s captions for both R&Rs
23   are “Report and Recommendation of U.S. Magistrate Judge.” (ECF No. 117 at 1-2.) He
     argues it would be clearer if the captions stated which motions each R&R was addressing.
24   (Id.) But Plaintiff cites to no federal or local rule, or case law, to support his objection—
     because there is no such rule or law. There is nothing improper about the captions of the
25   R&Rs.
26          6
             In Heck, the Supreme Court held that “in order to recover damages for allegedly
     unconstitutional conviction or imprisonment, or for other harm caused by actions whose
27   unlawfulness would render a conviction or sentence invalid, a § 1983 plaintiff must prove
     that the conviction or sentence has been reversed on direct appeal, expunged by
28   executive order, declared invalid by a state tribunal authorized to make such
                                                    8
1    6.) Second, Plaintiff has no liberty interest in parole. (ECF Nos. 114 at 5-6, 116 at 6-7.)

2    Third, none of the parole-related practices Plaintiff challenges in his First Amendment

3    claims sufficiently burden his religious rights to violate his constitutional rights. (ECF Nos.

4    114 at 7-8, 116 at 7-10.) Fourth, and also because Plaintiff has no liberty interest in parole,

5    Defendants are entitled to qualified immunity here because Plaintiff cannot establish a

6    constitutional violation. (ECF Nos. 114 at 9-10, 116 at 10-11.)

7           In sum, the Court overrules Plaintiff’s objection to both the First R&R and the

8    Second R&R. The Court will therefore grant Defendants’ dispositive motions, and deny

9    the other pending motions, mostly as moot, and resolve this case in Defendants’ favor.

10    V.    CONCLUSION

11          The Court notes that the parties made several arguments and cited to several cases

12   not discussed above. The Court has reviewed these arguments and cases and determines

13   that they do not warrant discussion as they do not affect the outcome of the issues before

14   the Court.

15          It is therefore ordered that the Reports and Recommendations of Magistrate Judge

16   Carla B. Carry (ECF Nos. 114, 116) are accepted and adopted in full.

17          It is further ordered that that Defendants’ motion to dismiss (ECF No. 62) is granted

18   as to all claims against Defendants Shawn Arruti, Connie Bisbee, Darla Foley, Ed Gray,

19   Natalie Wood, and James Wright.

20          It is further ordered that Defendants’ motion for summary judgment (ECF No. 77)

21   is granted as to all claims against Defendants Adam Laxalt, Joe Prieto, David Tristan,

22   Dwayne Deal, and James Dzurenda.

23          It is further ordered that Defendants Laxalt and Prieto’s motions to extend time

24   (ECF Nos. 89, 90) are granted nunc pro tunc.

25
     determination, or called into question by a federal court’s issuance of a writ of habeas
26   corpus[.]” 512 U.S. at 486-87 (footnote omitted). However, “if the district court determines
     that the plaintiff’s action, even if successful, will not demonstrate the invalidity of any
27   outstanding criminal judgment against the plaintiff, the action should be allowed to
     proceed, in the absence of some other bar to the suit.” Id. at 487 (emphasis in original and
28   footnotes omitted).
                                                   9
1           It is further ordered that Plaintiff’s motion to strike (ECF No. 81), and Plaintiff’s

2    motion for leave to file supplemental evidence (ECF No. 98) are denied.

3           It is further ordered that Plaintiff’s motion for a temporary restraining order (ECF

4    No. 47), Plaintiff’s motion for preliminary injunction (ECF No. 48), Plaintiff’s motion

5    requesting submission (ECF No. 58), Defendants’ motion to stay discovery (ECF No. 64),

6    Plaintiff’s motion to strike (ECF No. 66), Plaintiff’s motion seeking a protective order (ECF

7    No. 74), Plaintiff’s motion for partial summary judgment (ECF No. 84), and Plaintiff’s

8    motion to extend time (ECF No. 86) are all denied as moot.

9           The Clerk of Court is directed to strike Plaintiff’s reply briefs (ECF Nos. 122, 123)

10   filed in response to Defendants’ responses to his objection to Judge Carry’s R&Rs.

11          The Clerk of Court is further directed to enter judgment in accordance with this

12   order, and in Defendants’ favor, and close this case.

13          DATED THIS 10th day of September 2019.

14

15                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  10
